Citation Nr: 1450692	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  03-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, including as secondary to service-connected pes planus.

2.  Entitlement to service connection for a bilateral knee disability, to include DJD, including as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1962 to August 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in St. Petersburg, Florida.  This case was previously before the Board in June 2012, where the Board denied service connection for both issues on appeal.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the June 2012 Board decision.  Specifically, the parties agreed in the JMR that the Board erred in failing to consider the secondary service connection theory that the Veteran's spinal and knee disabilities were due to his inability to exercise caused by his service-connected pes planus.

In a subsequent February 2014 decision, the Board remanded the issues on appeal for new VA spinal and knee examinations and opinions to assisting in determining whether the Veteran's weight gain was caused by an inability to exercise due to the service-connected pes planus.  The Board finds that there has been substantial compliance with the directives of the February 2014 remand.  The Veteran received VA spinal and knee examinations in May 2014.  The examination reports are of record.  The VA reports reflect that the VA examiner reviewed the record, noted the Veteran's history and complaints as to the issues on appeal, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the February 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board is required to address the clear and specific instructions of a Court order, including those found in a JMR.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  Pursuant to the June 2013 JMR, the Board's previous error was its failure to consider a secondary service connection theory advanced by the Veteran that his spinal and knee disabilities were due to his inability to exercise caused by the service-connected pes planus, which caused him to gain weight and rendered him obese.  As such, while the instant decision is not a mere "repackaging" of the previously vacated and remanded June 2012 Board decision, the analysis of the direct and presumptive service connection theories for both issues on appeal remains substantially the same, as no error was alleged in the JMR as to the Board's analysis of these two issues under those theories; however, extensive thought and consideration has gone into the Board's discussion of the issues, and all pertinent evidence has been reviewed and addressed.

The Veteran testified from St. Petersburg, Florida, at a May 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a low back and/or spinal disability were manifested during service.

2.  The Veteran did not continuously manifest symptoms of a low back disability in the years after service; DDD and/or DJD of the lumbosacral spine were not manifested until many years after separation from service.

3.  A low back and/or spinal disability was not caused by any in-service event.

4.  A low back and/or spinal disability was not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.

5.  No injury, disease, or chronic symptoms of a bilateral knee disability were manifested during service.

6.  The Veteran did not continuously manifest symptoms of a bilateral knee disability in the years after service; DJD of the knees was not manifested until many years after service separation.

7.  A bilateral knee disability was not caused by any in-service event.

8.  A bilateral knee disability was not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability. 


CONCLUSIONS OF LAW

1.  A low back and/or spinal disability was not incurred in service, DJD of the lumbar spine may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2014).

2.  A bilateral knee disability was not incurred in service, DJD of the knees may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2007, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim of service connection and/or a secondary service-connection claim, the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The notice was issued to the Veteran prior to the May 2008 rating decision from which the instant appeal arises.  Further, the issues on appeal were readjudicated in a statement of the case (SOC), and subsequently issued supplemental statements of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, throughout the course of this appeal the Veteran received multiple VA joint and spinal examinations, including in March 2008, February 2011, and May 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

All relevant documentation, including VA, private and social security administration (SSA) medical records, have been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for service connection for low back/spinal and bilateral knee disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Osteoarthritis/DJD is a chronic disease listed as "arthritis" under 38 C.F.R. 
§ 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 718 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including osteoarthritis/DJD, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Low Back and/or Lumbar Spine Disability

The Veteran contends that a low back and/or spinal disability is the result of service.  He asserts that the disabilities are either caused by the significant amount of marching he performed as part of active duty in the Marine Corp, or, alternatively, that such disabilities are caused or aggravated by the service-connected pes planus disability. 

After review of the record, the Board finds that the weight of the evidence demonstrates that no injury, disease, or chronic symptoms of a low back and/or spinal disability were manifested during service.  The Veteran's service treatment records are silent regarding complaints or manifestations of a low back and/or spinal disability, and include the Veteran's own, contemporaneous in-service affirmative denial of history or complaints of recurrent back pain made at service separation.  

The Veteran testified at the May 2008 Travel Board hearing, approximately 45 years after service separation, as part of the current claim for VA disability compensation, that he did have low back complaints during service.  He offered only the general explanation that it was not in the nature of a Marine to seek medical attention for such complaints during service. 

While such a general statement may explain not seeking treatment for minor disorders, such a generalized explanation is undercut in a case where a veteran does seek treatment during service for other disorders but does not mention the disorder for which service connection is now being sought.  In this case, the Veteran sought treatment for malaria and a cold, with no mention of a back disorder, and specifically denied recurrent back pain at service separation.  The in-service reports of complaints and history are of more probative value because they are more contemporaneous with service and were made for treatment purposes rather than compensation purposes.  In this case, the evidence does not show even complaints of a back injury or chronic low back disability symptoms in service.  Consistent with an absence of injury, complaints, findings, or treatment during service, on contemporaneous examination for separation from service, clinical evaluation of the spine was also normal. 

The evidence also shows that the Veteran did not have complaints of low back pain in the years soon after release from active duty.  The Veteran applied for compensation benefits on several occasions prior to the current claim for service connection for a back disability, during which time he did not claim service connection for a back disability or even mention that he had a back injury in service, or chronic back symptoms in service, or continuous back symptoms after service.  The Veteran's claims for VA compensation, dated in 1983, 1990, and 1998, are for disabilities unrelated to the current appeal.  It is further noted that the Veteran's informal claim for service connection for a back disability, submitted with the substantive appeal for an initial rating in excess of 30 percent for service-connected pes planus, stated only that his pes planus condition had painful effects on his ankles, knees, and back.  Given the fact that the Veteran did not claim to have had complaints of low back pain in the immediate post-service years, and that his initial claim was for secondary service connection only, the Board finds that his more recent testimony that he had chronic complaints of a low back disability during and after service is not credible. 

After review of the record, the Board finds that the Veteran did not continuously manifest symptoms of a low back disorder in the years after service, and that DDD and DJD/osteoarthritis of the lumbosacral spine were not manifested until many years after separation from service.  Additionally, DJD/osteoarthritis of the lumbosacral spine was not found to a degree of 10 percent within one year of service separation, as there was no X-ray evidence of arthritis, pain, and/or noncompensable limitation of motion, including as due to the pain or other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014); therefore, the presumptive provisions for service connection for arthritis of the lumbar spine as a chronic disease manifesting within one year of service separation are not for application.  38 C.F.R. §§ 3.307, 3.309. 

As noted, on the question of continuous symptoms after service, the Veteran has testified that he had complaints of back pain since he was on active duty, but the Board has not found this testimony to be sufficiently credible as to show continuity of symptoms since service.  The Veteran applied for compensation benefits on several occasions prior to the current claim for service connection for a back disability.  Those claims for VA disability compensation (service connection), dated in 1983, 1990, and 1998, are for disabilities unrelated to the current appeal.  It is further noted that the Veteran's informal claim for service connection for a back disability, submitted with the substantive appeal for an initial rating in excess of 30 percent for service-connected pes planus, stated only that his pes planus condition had painful effects on his ankles, knees and back.  The medical evidence of record first shows symptoms of low back pain decades after service in 2003. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection with VA, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, in this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back and/or spinal disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a low back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both. 

The Board finds that a chronic low back and/or spinal disability, including DDD and DJD of the lumbosacral spine, is not shown to have been caused by any in-service event, including marching.  In this regard, pursuant to the current claim for VA disability compensation, the Veteran was examined by VA in March 2008, at which time he inaccurately reported to the VA compensation examiner that his back had started hurting while doing physical training (PT) in the Marines.  During the course of the examination, an X-ray study was performed.  This showed extensive osteoarthritic changes of the L5 and S1, with marked narrowing of the fifth lumbar intervertebral space from severe DDD.  There was no evidence of acute injury or bone destruction of the lumbosacral spine.  The examiner relied on the Veteran's inaccurately reported history of onset of back symptoms in service, reviewed the record, conducted an examination, and rendered an opinion that the Veteran's low back problems were as likely as not caused by his PT while in the Marines.  The VA examiner also assessed that the current back disorder was severely exacerbated by the Veteran's non-service-related morbid obesity, which caused tremendous low back strain and degenerative arthritis. 

The VA examiner in March 2008 rendered an opinion that the Veteran's low back disability was the result of PT performed while he was on active duty; however, the Board does not find this opinion to be of probative value, as it is based upon inaccurate information provided by the Veteran of in-service back symptoms.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Here, the 2008 VA examiner's opinion that the Veteran's back disability is the result of PT during service is based upon an inaccurate factual premise that the Veteran has had chronic in-service symptoms and continuous post-service symptoms of back pain since PT during service.  As the opinion is based upon this significant factual inaccuracy, the opinion has no probative weight. 

Finally, the Board finds that the diagnosed lumbosacral spinal disabilities are not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  The Veteran's primary contention is that the service-connected pes planus, which is rated 50 percent disabling, caused or aggravated his low back/spinal disability.  While a statement from his private podiatrist dated in June 2003 suggests some relationship between bilateral pes planus and back symptoms, the statement is outweighed by other, more probative opinion evidence that identifies a more likely non-service-related etiology.  While evaluating the Veteran for pes planus, the podiatrist in June 2003 rendered an impression of foot pain, knee pain, and low back pain, which is exacerbated by marked pronation and a pes planus deformity.  In the podiatrist's opinion, the back pain was among symptoms that were aggravated by marching and excessive walking during service. 

Weighing against such a relationship between the service-connected pes planus and a back disability is a May 2008 statement in which the VA examiner who evaluated the Veteran in March 2008 submitted an addendum opinion that the Veteran's low back/spinal problems were not caused by his service-connected pes planus.  The stated reason for this opinion was that the Veteran had gained so serious a level of weight (357 pounds), that this caused most of the problems at this stage of his back deterioration. 

In February 2011, pursuant to remand by the Board, the Veteran was again examined to ascertain whether the service-connected pes planus was aggravating his low back/spinal disability such that secondary service connection would be appropriate.  In February 2011, the VA examiner opined that the lumbosacral disorder was less likely as not aggravated by the service-connected pes planus.  In support of this opinion, the examiner reported being in agreement with the VA examiner who conducted the March 2008 examination in that the Veteran's low back condition of chronic pain was more likely to be the result of morbid obesity.  The VA examiner also relied on a review of the medical literature, which he summarized supported this opinion because the risk factors for the onset of back pain included, among others, smoking, obesity, and older age.  The VA examiner explained that osteoarthritis is increased in obese subjects, commonly developing in the knees and ankles, which could be directly related to the trauma associated with excess body weight, but also developing in non-weight-bearing joints, suggesting that there were some components of the obesity syndrome that altered cartilage and bone metabolism independent of weight bearing. 

The Board finds that the opinions of the VA examiners, both medical doctors who are more likely to be more conversant in the etiology of back disabilities than the Veteran's podiatrist, who, by training, is confined to diseases of the foot, to be the more persuasive.  Similarly, the Board does not give great weight to the statements rendered by the Veteran's spouse, which are to the effect that that the degenerative disease of the low back is part of the same disease process as the service-connected pes planus.  While the Veteran's spouse is competent to report any observable symptoms the Veteran may experience at any time, it has not been demonstrated that the spouse possesses the requisite knowledge, skill, training, or education to qualify as a medical expert in order to render such complex medical findings or opinions as to onset and nexus of arthritis, which requires specific X-ray or similar clinical testing, and of which there are various etiologies only one of which is trauma, or secondary service connection of disabilities in separate anatomical locations; therefore, her testimony is not probative on the specific question of relationship of the diagnosed back disorder to the service-connected pes planus, and her speculations as to medical matters are without any probative value.  Due to the complex nature of the specifically diagnosed disabilities, and the factual context of absence of chronic symptoms in service or after service, the same finding of lack of competence to render a nexus opinion, including a secondary nexus opinion, applies to the Veteran's assertions that his spinal disabilities are related to the service-connected pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL tear as a complex disorder incapable of lay observation). 

While the Board has found that the service-connected pes planus is not directly related to the currently diagnosed low back/spinal disabilities, pursuant to the June 2013 Court Order, the Board has also considered the Veteran's contention that the spinal disabilities, which have been found to be caused by obesity, were due to his inability to exercise, which he advances was caused by his service-connected pes planus.  See El-Amin v. Shinseki, 26 Vet.App. 136, 138-39 (2013) (stating that a veteran's service-connected posttraumatic stress disorder could have aggravated his non-service connected alcoholism, which then caused or contributed to cirrhosis, which caused his death). 

The Veteran received a new VA examination in May 2014.  Pursuant to the Board's February 2014 remand, the VA examiner was to render an opinion, in pertinent part, as to the cause of the Veteran's obesity, and whether the service-connected pes planus restricted all forms of exercise.  The VA examination report reflects that the VA examiner first opined that the Veteran's obesity is caused by a long-term imbalance between the number of calories ingested and the number of calories his body uses.  The VA examiner went on to opine that the objective evidence of record did not show that the obesity was proximately caused by the service-connected pes planus.  Specifically, medical records dating back to the 1980s reflected that the Veteran had been struggling with obesity problems, but no mention was made of any foot problems restricting his ability to exercise.  Further, a medical record dated December 1982 noted that the Veteran had been able to lose 30 pounds in six weeks after going on a weight reduction diet.  

The VA examiner went on to opine that "the evidence in the Veteran's medical records shows the Veteran has been very obese since the 1980s time frame and does not support the contention that his service-connected pes planus caused or aggravated his obesity.  The Veteran's old medical records show he was quite obese long before his service connected pes planus became clinically significant in terms of affecting his exercise."  Further, the VA examiner opined both that proper diet would have prevented the Veteran's obesity, and that the service-connected pes planus, even at its current level of severity, does not prevent the Veteran from exercising.  Specifically, the Veteran can engage in upper body weight training, and a number of non-weight bearing exercises.  

Additional evidence supporting a finding that the Veteran's obesity is not due to the service-connected pes planus includes current VA medical records which reflect that the Veteran has constantly rejected offers of assistance with exercise and/or dieting extended to him by the VA Medical Center (VAMC), and a January 2009 VA pes planus examination report in which the VA examiner opined that the service-connected pes planus only had a "moderate" effect on exercise.  As such, the Board finds no "unbroken chain" of disability leading from an inability to exercise due to the service-connected pes planus, to obesity, to the currently diagnosed low back/spinal disabilities.   See El-Amin, 26 Vet. App. at 138-39.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DJD and DDD of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disability

The Veteran's contentions regarding his bilateral knee disabilities essentially echo those related to his low back/spinal disabilities.  He asserts that either his knee disabilities originated as a result of marching while on active duty, or are related to his service-connected pes planus. 

After review of the record, the Board finds that no injury, disease or chronic symptoms of bilateral knee disability were manifested during service.  Review of the service treatment records shows no complaint or manifestation of knee disability while the Veteran was on active duty.  While the Veteran testified at the May 2010 Travel Board hearing before the undersigned that he had knee pain on extensive marching while on active duty, symptoms of a chronic disability are not described.  On examination for separation from service, clinical evaluation of the knees was normal.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of knee arthritis or other disability after service separation.  Claims filed with VA after service in 1983, 1990 and 1998 for VA disability benefits were silent regarding any history of knee injury in service or chronic symptoms of knee disorders in service.  As noted, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, but here the Veteran filed several claims for service connection without mention of knee symptoms.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral knee disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a knee injury in service, or the lack of knee symptomatology at the time he filed the claim, or both. 

The Board further finds that the Veteran did not continuously manifest symptoms of a bilateral knee disability in the years after service.  As noted, the Veteran applied for compensation benefits on several occasions prior to his current claim for service connection for a bilateral knee disability.  Those claims, dated in 1983, 1990, and 1998, were for disabilities unrelated to the current appeal.  As with his back disability claim, the Veteran's informal claim for service connection for knee disabilities stated only that his pes planus condition had painful effects on his 
ankles, knees, and back.  Thus, his testimony and comments that he has had complaints of knee pain since service are not found to be credible.  The record shows that mild DJD of the knees was first demonstrated on X-ray studies of the knees in January 2008.  Such evidence of arthritis manifesting decades after service does not provide evidence of compensable arthritis within one year of service separation to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that the bilateral knee disabilities were not caused by any in-service event.  Complaints of knee pain were noted by the Veteran's podiatrist years after service in June 2003.  The podiatrist indicated that the complaints of knee pain could be related to the Veteran's service-connected pes planus. 

The evidence weighing against the Veteran's claim includes a VA examination in March 2008, during which the Veteran first reported that his knees had hurt since he was a teenager, but had worsened while running and doing PT when he entered service.  He testified that no specific injury to the knees had occurred, including during service.  After examination in March 2008, including X-ray studies that were interpreted as normal, the diagnosis was weight induced synovitis/chondromalacia of the knees.  The VA examiner opined that the Veteran's knee pain was the result of his enormous weight, which caused synovitis and chondromalacia of the knees, and which simply could not handle carrying 357 pounds very far before they got irritated (synovitis) and hurt as the result of cartilage compression (chondromalacia). 

The Board finds that the weight of the evidence demonstrates that a bilateral knee disability is not caused, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  On VA examination in March 2008, the VA examiner opined that the Veteran's pes planus did not cause the problems with the knees.  Private treatment records show that from December 2008 to December 2009 the Veteran was treated for a post-service injury of medial meniscus tear of the left knee.  In a December 2008 statement, the Veteran's private physician commented on a possible relationship between pes planus and the meniscal tear, stating that pes planus did not usually cause a tear, but could cause patellofemoral problems.  The private physician in December 2008 opined that he did not see how pes planus could cause arthritis in the medial compartment of the knee joint. 

On examination by VA in February 2011, the examiner opined that the Veteran's knee disorder was less likely as not aggravated by service-connected pes planus, and identified a non-service-related etiology for the knee disorder.  It was noted that the Veteran currently weighed 329 pounds and that the incidence of osteoarthritis was increased in obese subjects and was a major component of the cost of obesity.  The examiner reasoned that arthritis commonly developed in the knees and ankle and could be directly related to the trauma associated with excess body weight. 

As with the claim for service connection for a low back/spinal disability, the Board finds that the opinions of the VA examiners, both medical doctors who are more likely to be more conversant in the etiology of knee disorders than the Veteran's podiatrist, who, by training, is confined to diseases of the foot, to be the more persuasive.  Similarly, the Board does not give great weight to the statements rendered by the Veteran's spouse, which are to the effect that that the degenerative disease of the knees is part of the same disease process as the service-connected pes planus.  It has not been demonstrated that she possesses the requisite knowledge, skill, training, or education to qualify as a medical expert in order for such statements to be considered persuasive evidence.  In short, her speculations as to these medical matters are without any probative value.  The same can be said for the Veteran's assertions that his knee disabilities are related to his service-connected pes planus. 

Further, as with the low back/spinal disability issue, while the Board has found that the service-connected pes planus is not directly related to the currently diagnosed bilateral knee disabilities, pursuant to the June 2013 Court Order, the Board has also considered the Veteran's contention that the his bilateral knee disabilities, which have been found to be caused by obesity, were due to an inability to exercise which is a result of the service-connected pes planus.  See El-Amin at 138-39. 


As noted above, the Veteran received a VA examination in May 2014 and medical opinion addressing this contention.  The examination report reflects that the Veteran's obesity is due to his excessive intake of calories verses the amount of calories his body expends, and while medical records reflect that the Veteran has been struggling with obesity since the 1980s, these records do not indicate that the Veteran was unable to exercise due to foot issues.  Past medical records have also shown that the Veteran has been able to lose weight when on a proper diet.

The VA examiner opined, as previously discussed, that "the evidence in the Veteran's medical records shows the Veteran has been very obese since the 1980s time frame and does not support the contention that his service-connected pes planus caused or aggravated his obesity.  The Veteran's old medical records show he was quite obese long before his service connected pes planus became clinically significant in terms of affecting his exercise."  Further, the VA examiner opined both that proper diet would have prevented the Veteran's obesity, and that the service-connected pes planus, even at its current level of severity, does not prevent the Veteran from upper-body and many non-weight-bearing exercises. 

Additionally, VA medical records reflect that the Veteran regularly declines VAMC assistance with his weight issues, and a VA examiner at a January 2009 foot examination opined that the service-connected pes planus only had a "moderate" effect on exercise.  As such, the Board finds no "unbroken chain" of disability leading from an inability to exercise due to the service-connected pes planus, to obesity, to the currently diagnosed bilateral knee disabilities.  See El-Amin at 138-39. 


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for DJD and DDD of the lumbar spine, including as secondary to service-connected pes planus, is denied.

Service connection for a bilateral knee disability, to include DJD, including as secondary to service-connected pes planus, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


